
	

113 HR 1502 IH: Social Security Disability Insurance and Unemployment Benefits Double Dip Elimination Act
U.S. House of Representatives
2013-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1502
		IN THE HOUSE OF REPRESENTATIVES
		
			April 11, 2013
			Mr. Sam Johnson of
			 Texas (for himself, Mr.
			 Renacci, Mr. Tiberi,
			 Mr. Reichert,
			 Mr. Kelly of Pennsylvania,
			 Mr. Reed, Mr. Griffin of Arkansas,
			 Mrs. Black,
			 Mr. Smith of Nebraska,
			 Mr. Boustany, and
			 Mr. Schock) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend title II of the Social Security Act to prevent
		  concurrent receipt of unemployment benefits and Social Security disability
		  insurance, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Social Security Disability Insurance
			 and Unemployment Benefits Double Dip Elimination
			 Act.
		2.Disqualification
			 on receipt of disability insurance benefits in a month for which unemployment
			 compensation is received
			(a)In
			 generalSection 223(d)(4) of the Social Security Act (42 U.S.C.
			 423(d)(4)) is amended by adding at the end the following:
				
					(C)(i)If for any month an
				individual is entitled to unemployment compensation, such individual shall be
				deemed to have engaged in substantial gainful activity for such month.
						(ii)For purposes of clause (i), the term
				unemployment compensation means—
							(I)regular compensation,
				extended compensation, and additional
				compensation (as such terms are defined by section 205 of the
				Federal-State Extended Unemployment Compensation Act (26 U.S.C. 3304 note));
				and
							(II)trade adjustment assistance under title II
				of the Trade Act of 1974 (19 U.S.C. 2251 et
				seq.).
							.
			(b)Trial work
			 periodSection 222(c) of the
			 Social Security Act (42 U.S.C. 422(c)) is amended by adding at the end the
			 following:
				
					(6)(A)For purposes of this
				subsection, an individual shall be deemed to have rendered services in a month
				if the individual is entitled to unemployment compensation for such
				month.
						(B)For purposes of subparagraph (A), the
				term unemployment compensation means—
							(i)regular compensation,
				extended compensation, and additional
				compensation (as such terms are defined by section 205 of the
				Federal-State Extended Unemployment Compensation Act (26 U.S.C. 3304 note));
				and
							(ii)trade adjustment assistance under
				title II of the Trade Act of 1974 (19 U.S.C. 2251 et
				seq.).
							.
			(c)Data
			 matchingThe Commissioner of Social Security shall implement the
			 amendments made by this section using appropriate electronic data.
			(d)Effective
			 dateThe amendments made by this section shall apply with respect
			 to months after December 2013.
			
